         Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES,
      Plaintiff,

         v.                                           No. 3:15-cr-00117 (VAB)

 SYDNEY JACKSON,
     Defendant.


              RULING AND ORDER ON MOTION FOR RECONSIDERATION

        Sydney Jackson (“Defendant”) has moved for reconsideration of the Court’s Ruling and

Order denying his motion compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Mot. for

Recons., ECF No. 560 (Feb. 6, 2021) (“Mot. for Reconsideration”); see also Ruling and Order on

Mot. for Compassionate Release, ECF No. 557 (Jan. 9, 2021) (“Order”); Mot. for Sentence Am.

Pursuant to 18 U.S.C. § 3582(c), ECF No. 548 (Dec. 1, 2020) (“Mot. for Release”).

        The United States (the “Government”) opposes his motion. Gov’t Mem. in Opp’n to Def.’s

Mot. for Recons. of Denial of Compassionate Release, ECF No. 562 (Feb. 16, 2021) (“Gov’t

Opp’n Reconsideration”).

        For the reasons set forth below, Mr. Jackson’s motion for reconsideration is DENIED.

   I.         BACKGROUND

        The Court assumes familiarity with the factual background of this case. See Order at 1-2.

        On December 1, 2020, Mr. Jackson moved for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Mot. for Release.

        On December 17, 2020, the Government opposed Mr. Jackson’s motion. Gov’t Mem. in

Opp’n to Def.’s Mot. for Compassionate Release, ECF No. 555 (Dec. 17, 2020) (“Gov’t Opp’n

Release”).


                                                1
          Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 2 of 15




         On January 9, 2021, the Court denied Mr. Jackson’s motion for compassionate release.

Order. In doing so, the Court explained the legal framework guiding its decision, recounted the

factual background of the case, and addressed the parties’ arguments. See Order. Ultimately, the

Court concluded that the factors under 18 U.S.C. § 3553(a) weighed against Mr. Jackson’s release,

particularly with respect to his underlying offense conduct, criminal history, and “numerous

disciplinary citations,” which included an offense in which “Mr. Jackson refused to leave his cell

when directed, then ‘repeatedly lunged at an officer,’” as well as tickets for being in an

unauthorized area, refusing to obey an order, being insolent to a staff member, threatening bodily

harm, possessing a hazardous tool, and being absent from assignment. Id. at 17-18 (quoting

Presentence Report, ECF No. 340 ¶ 9 (Jan. 26, 2017) (“PSR”)). With respect to extraordinary and

compelling reasons, the Court declined to definitively resolve the issue, given the failure of Mr.

Jacksons’ motion on § 3553(a) grounds. Id. at 15.

         On January 16, 2021, Mr. Jackson moved for an extension of time to file a motion for

reconsideration until February 6, 2021. Mot. for Extension of Time, ECF No. 558 (Jan. 16, 2021).

On January 21, 2021, the Court granted the motion. Order, ECF No. 559 (Jan. 21, 2021).

         On February 6, 2021, Mr. Jackson moved for reconsideration of the Court’s order denying

his motion for compassionate release. See Mot. for Reconsideration.

         On February 16, 2021, the Government opposed Mr. Jackson’s motion for reconsideration.

See Gov’t Opp’n Reconsideration.

   II.      STANDARD OF REVIEW

         Motions for reconsideration “may be filed in criminal cases.” See United States v. Petersen,

No. 3:16-cr-109 (SRU), 2021 WL 217425, at *3 (D. Conn. Jan. 21, 2021) (citing United States v.

Clark, 984 F.2d 31, 33-34 (2d Cir. 1993); D. Conn. L. Cr. R. 1(c) (explaining that D. Conn. L. Civ.




                                                  2
        Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 3 of 15




R. 7(c) shall apply in criminal proceedings); United States v. Reyes, No. 3:11-cr-1 (JBA), 2013

WL 789735, at *1 (D. Conn. Mar. 4, 2013)). Under Local Civil Rule 7(c), a motion for

reconsideration must be “filed and served within seven (7) days of the filing of the decision or

order from which relief is sought.” Id.

       “The standard for granting a motion for reconsideration ‘is strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the court

overlooked.’” Id. at *3 (quoting Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52

(2d Cir. 2012)); see also D. Conn. L. Civ. R. 7(c)(1) (“Motions for reconsideration . . . will

generally be denied unless the movant can point to controlling decisions or data that the court

overlooked in the initial decision or order.”); United States v. Harris, No. 3:99-cr-00264 (VAB),

2015 WL 6134352, at *2 (D. Conn. Oct. 19, 2015). A motion for reconsideration “is not a vehicle

for relitigating old issues, presenting the case under new theories, securing a rehearing on the

merits, or otherwise taking a second bite at the apple.” Analytical Surveys, 684 F.3d at 52 (quoting

Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)) (internal quotation marks omitted);

see also Fan v. United States, 710 F. App’x 23, 24 (2d Cir. 2018) (“Reconsideration is not intended

for the court to reexamine a decision or the party to reframe a failed motion.”).

       Rather, the standard for granting a motion for reconsideration “is strict,” unless the moving

party can identify “matters . . . that might reasonably be expected to alter the conclusion reached

by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Indeed, “[t]he major

grounds justifying reconsideration are an intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent manifest injustice.” Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (internal citations

omitted).




                                                 3
           Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 4 of 15




   III.      DISCUSSION

          Mr. Jackson sets forth three reasons as to why the Court should reconsider its denial of his

motion for compassionate release: “(1) the significance of Mr. Jackson having had COVID-19 and

been deemed recovered; (2) the seriousness of his offense conduct and his criminal history; and

(3) the weight given to his disciplinary history.” Mot. for Reconsideration at 2. Mr. Jackson also

argues that even if the Court again concludes that Mr. Jackson should not immediately be released,

the Court still should reduce his sentence. Id. at 15-17.

          The Government opposes the motion, arguing that “[e]ach of the . . . three considerations

[set forth by Mr. Jackson] was fully presented to the Court in connection with [Mr.] Jackson’s

initial motion.” Gov’t Opp’n Reconsideration at 4. The Government also argues that Mr. Jackson’s

“request for a partial sentence reduction was not raised in his original motions and also undermines

his concerns regarding COVID-19.” Id.

          The Court addresses each argument in turn.

             A. Mr. Jackson’s Previous COVID-19 Diagnosis

          Mr. Jackson observes that the Court “did not reach a conclusion” as to whether his motion

established extraordinary and compelling circumstances, but argues that given his previous

COVID-19 diagnosis, “the risks are far from resolved such that the Court should conclude that

[he] is no longer at significant risk [from COVID-19].” Mot. for Reconsideration at 2-3. Mr.

Jackson sets forth several cases in which courts have granted compassionate release or reduced the

sentences of defendants who had contracted COVID-19 in custody, ultimately arguing that these

cases, combined with “Mr. Jackson’s comparatively worse health” than certain of those

defendants, the “unknown” nature of his “opportunity to be vaccinated,” and “the unwillingness

and his fellow inmates and the staff” to do the same, should lead the Court to conclude on




                                                   4
         Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 5 of 15




reconsideration that the pandemic provides extraordinary and compelling circumstances sufficient

for release. Id. at 2-6.

        The Government argues that “the fact that the Court resolved [Mr.] Jackson’s motion on

alternative grounds does not mean that [his previous COVID-19 diagnosis] was not carefully

considered,” noting that the Court’s opinion “described the parties’ arguments in detail and

carefully assessed the current state of the law regarding each of [Mr.] Jackson’s conditions—

including his prior COVID-19 diagnosis and recovery.” Gov’t Opp’n Reconsideration at 5. The

Government argues further that his motion for reconsideration “advances the same arguments

about his health that were raised in his original motion and presents no new information,” id., and

argues further that, while some courts have reduced the sentences of COVID-positive inmates,

others have held to the contrary, id. at 6-7.

        The Court agrees.

        In deciding Mr. Jackson’s motion for compassionate release, the Court considered Mr.

Jackson’s prior COVID-19 diagnosis and observed that “while some district courts deciding the

issue have concluded a previous diagnosis of COVID-19 is not an extraordinary and compelling

reason for release, several courts have held the other way.” Order at 12-14. The Court also cited

the Centers for Disease Control’s guidance as to the possibility of reinfection. Id. at 14-15.

Therefore, to the extent Mr. Jackson argues that the Court did not sufficiently consider Mr.

Jackson’s prior diagnosis, or his potential for reinfection, this attempt at “relitigating old issues,”

Analytical Surveys, 684 F.3d at 52, is unavailing.

        In any event, however, even if Mr. Jackson had set forth controlling data or decisions that

the Court overlooked in its analysis of extraordinary circumstances, see Harris, 2015 WL

6134352, at *2, the Court did not base its denial on the extraordinary and compelling circumstances




                                                  5
         Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 6 of 15




prong. Instead, the Court explicitly held that it “need not definitively resolve whether Mr. Jackson

has demonstrated an extraordinary and compelling reason for a sentence reduction” because his

motion “fails for other reasons, specifically, under the §3553(a) factors.” Order at 15. Therefore,

any further evidence of any extraordinary and compelling circumstances that Mr. Jackson may

face in custody, or evidence that any existing circumstances may be more grave than initially

presented, would be insufficient grounds for the Court to reconsider its prior decision.

            B. Mr. Jackson’s Criminal History and the § 3553(a) Factors

        Mr. Jackson next argues that the Court’s application of the § 3553(a) factors to his case

warrants reconsideration on several grounds, including that his conduct was “serious but no more

than many others who have had their sentences amended” and that his criminal history was

“overstated by the Order.” Mot. for Reconsideration at 7 (emphasis omitted).

        Specifically, Mr. Jackson compares his case to that of the defendant in United States v.

Sanchez, 3:09-cr-023-JCH, ECF No. 1898 (Feb. 2, 2021), arguing that Mr. Jackson’s case “makes

no mention of firearms,” while Mr. Sanchez’s case “did uncover the presence of firearms.” Id. Mr.

Jackson also argues that his case is distinguishable from that in United States v. Barton, No. 1:02-

cr-00080-001, 2021 WL 237692, at *2 (D. W. Va. Jan. 25, 2021), because Mr. Jackson’s conduct

“is somewhat modest drug-dealing,” while in Mr. Barton’s case, he had “decades remaining” on

his sentence, “including for multiple counts of firearm possession in connection with drug

dealing.” Id. at 7-8.

        Mr. Jackson also argues that the Court erred in its discussion of Mr. Jackson’s criminal

history, specifically in its statement that Mr. Jackson’s criminal history includes “numerous

narcotics-related convictions . . . that resulted in multiple-year prison terms.” Id. at 8. As Mr.

Jackson argues, his “PSR reflects one prior conviction that resulted in a multiple year prison term




                                                 6
         Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 7 of 15




that he was ordered to serve, and of which he only served approximately 13 months,” and that

“[t]he next longest imposed sentence was just one year, and it was imposed concurrent with that

one multiple year prison term.” Id.

       Similarly, he argues that the Court “overlook[ed]” certain details relevant to Mr. Jackson’s

criminal history, id. at 8, specifically that the Criminal History Category IV determination was

“driven in part by two points that arise from his 2004 convictions for possession of drugs and

failure to appear,” id. at 9. Mr. Jackson argues that his earlier possession charge was likely for

possessing marijuana, which, considered alongside Mr. Jackson’s young age when committing

these offenses, “undermine[s]” the Category IV classification. Id. at 9-10. Mr. Jackson also argues

that the Category IV classification is undermined further because he “received a point for a fine

and conditional discharge for a driving while impaired in 2015,” id. at 11, and because the point

received for his 2014 offense falls within the same time span as the alleged conduct here, id. at 11-

12. Finally, Mr. Jackson argues that the Court erred by inaccurately “brand[ing] [him] with not

only having acquired cocaine but also heroin from suppliers.” Id. at 7.

       The Government responds that the Court’s Order addressed these arguments and “made

clear that the Court had, in fact, considered those issues in resolving [Mr.] Jackson’s motion.”

Gov’t Opp’n Reconsideration at 8. As to Mr. Jackson’s attempt to compare himself to other

similarly-situated defendants, the Government argues that “[n]othing prevented [him] from raising

this argument in his prior motion,” and “in any event, the Court’s opinion highlighted concerns

about [his] dangerousness and the seriousness of his conduct.” Id. Finally, the Government notes

that the “sole mention of heroin in the Court’s opinion . . . is a direct quote from the Presentence

Report,” and is not a basis for reconsideration. Id. at 8-9.

       The Court agrees.




                                                  7
          Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 8 of 15




        After thoroughly discussing the parties’ arguments as to the § 3553(a) factors, see Order at

15-16, the Court set forth several bases for its conclusion that the § 3553(a) factors weighed against

Mr. Jackson’s release. See Order at 17-18. As the Court observed, citing directly to the Presentence

Report, Mr. Jackson as part of his underlying offense conduct acquired “substantial quantities” of

drugs1 and “arranged or directly participated in ‘multiple buys’ of narcotics,” and “‘was on

probation when he initially engaged in the instant offense.’” Id. at 17 (quoting PSR ¶¶ 11-18, 98).

The Court observed further that Mr. Jackson “has been involved in the business of drug dealing

since he was a teenager,” and “has a very limited employment history,” with “no indication that

he gave much effort to maintaining long term employment anywhere, at least without a side hustle

of settling drugs.” Id. (internal quotation marks omitted).

        Mr. Jackson’s citations to other cases involving defendants granted compassionate release

whose criminal history or offense conduct were arguably more “serious” than his also are

unavailing. As an initial matter, Mr. Jackson offers no support for his contention that the

conclusions of other district courts with respect to entirely separate defendants, with unique

criminal and individual histories, disciplinary records, and offense conduct, should have any

significant bearing on the Court’s application of the § 3553(a) factors to his case. The § 3553(a)

factors are highly fact-specific and require the Court to engage in an analysis of the particular

“nature and circumstances” of Mr. Jackson’s conduct, characteristics, history, and other factors,

see id., making a direct comparison to other defendants a difficult endeavor. And, in any event,




1
  The Court acknowledges that its quotation of the Presentence Report as to the “substantial quantities of cocaine
and heroin” involved, see Order at 17 (citing PSR ¶ 11) was imprecise, as the Presentence Report attributed that
conduct to both Mr. Jackson and John King, not only specifically to Mr. Jackson. See PSR ¶ 11 (“The investigation
revealed that Sydney Jackson and John King acquired substantial quantities of cocaine and heroin from sources in
New York.”).


                                                         8
          Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 9 of 15




even if the Court found these cases persuasive or applicable to Mr. Jackson, these cases also are

not “controlling” sufficient to warrant reconsideration. Petersen, 2021 WL 217425, at *3.

         Moreover, even if the Court wished to consider these cases, it too could consider the wide

array of cases from across this Circuit in which defendants with arguably less or similarly “serious”

conduct2 to Mr. Jackson, including those, in some cases, who previously contracted COVID-19,

have been denied compassionate release. See, e.g., United States v. Miranda, 457 F. Supp. 3d 141,

147 (D. Conn. 2020) (denying compassionate release to a defendant with a Criminal History

Category I who had, prior to his offense conduct, exhibited “otherwise law abiding behavior”);

United States v. Gutierrez, No. 3:16-cr-114 (VAB), 2020 WL 4435246, at *5 (D. Conn. Aug. 3,

2020) (denying compassionate release to a defendant with a Criminal History Category IV); United

States v. Daniels, No. 1:17-CR-00129 EAW, 2021 WL 900544, at *3 (W.D.N.Y. Mar. 10, 2021)

(denying compassionate release to defendant with a Criminal History Category III who had

previously contracted COVID-19); United States v. Sanchez, No. 16 Cr. 500 (RMB), 2020 WL

3790546, at *3 (S.D.N.Y. July 7, 2020) (denying compassionate release where defendant had

participated in a conspiracy to distribute cocaine and had a disciplinary infraction in custody for

“possessing a hazardous tool”); United States v. Echeverria, No. 18 Cr. 347 (RMB), 2020 WL

7625145, at *3 (S.D.N.Y. Dec. 22, 2020) (denying compassionate release where defendant who

committed nonviolent money laundering offenses had a Criminal History Category I); United

States v. Saunders, No. 3:19-cr-00167 (VLB), 2020 WL 6507389, at *1, *6-*8 (D. Conn. Nov. 5,

2020) (slip op.) (denying compassionate release to defendant with a Criminal History Category

IV, which included prior convictions for drug distribution, reckless driving, and failure to appear,



2
  The Court does not reach any conclusions as to the relative “seriousness” of any conduct described in these cases,
but discusses these cases to illustrate that assessing the “seriousness” of any offense, or the overall dangerousness of
a criminal defendant, is a fact-specific endeavor that requires an individualized inquiry.


                                                           9
         Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 10 of 15




who had previously contracted COVID-19, finding that he had “successfully weathered a previous

infection” and “put forward no evidence that he will or is likely to contract the virus again, or if

he did that his condition would be worse now than it was when he contracted the virus previously”).

         The Court considered Mr. Jackson’s criminal history, offense conduct, and nature and

circumstances of the crime, along with the other § 3553(a) factors, in its decision denying Mr.

Jackson compassionate release. See Order at 16-18. Mr. Jackson has not set forth any “controlling

decisions or data” the Court overlooked in its Order, Petersen, 2021 WL 217425, at *3, such that

the Court can or should reconsider its denial on this basis.3

             C. Mr. Jackson’s Disciplinary History

         Mr. Jackson admits that his disciplinary history in prison is “noteworthy,” but argues that

this should not have precluded him from being granted compassionate release. Mot. for

Reconsideration at 12-15. As Mr. Jackson argues, several courts have granted compassionate

release where defendants had incurred disciplinary tickets while in custody. See id. at 12-14

(collecting cases). In Mr. Jackson’s view, the issues motivating his disciplinary conduct are “better

addressed by treatment outside the prison system,” and “[t]he consequences of [his] conduct

should not include subjecting himself to further risk to his health.” Id. at 14.

          The Government argues that Mr. Jackson already raised this argument “nearly verbatim”

in his original motion, and this argument was “carefully considered” by the Court such that

reconsideration is not warranted. Gov’t Opp’n Reconsideration at 9. The Government notes that

several courts in this District have “denied relief even where defendants had no disciplinary

infractions.” Id. at 9. Finally, the Government argues that Mr. Jackson’s “pattern of behavior while


3
  To the extent Mr. Jackson argues that his criminal history is overstated because his possession of drugs offense
“likely was a charge of possession of marijuana,” Mot. for Reconsideration at 8-9, and that his failure-to-appear
offense “appears to have flowed from the possession of marijuana,” id. at 10, those arguments are unavailing, as
they are speculative at best and, in any event, Mr. Jackson could have raised these issues in his initial motion.


                                                         10
        Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 11 of 15




in custody has been persistently troubling,” particularly because Mr. Jackson has not been

“discipline-free for a substantial period of time” and his infractions did not occur “at the start of

his term of incarceration.” Id. at 10.

       The Court agrees.

       The Court again notes that, as part of the § 3553(a) inquiry, its analysis of the weight and

impact of Mr. Jackson’s disciplinary infractions while in prison is a highly fact-specific question

that makes a direct comparison with other defendants difficult at best. In its denial of Mr. Jackson’s

original motion, however, the Court discussed Mr. Jackson’s disciplinary history in detail, noting

that Mr. Jackson had incurred tickets for “refus[ing] to leave his cell when directed, then reportedly

lung[ing] at an officer”; “being in an unauthorized area”; on multiple occasions, “possessing

drugs/alcohol”; “being insolent to staff member”; “threatening bodily harm”; on multiple

occasions, “being absent from assignment”; on multiple occasions, “possessing a hazardous tool”;

and on multiple occasions, “refusing to obey an order.” Order at 17 (internal quotation marks

omitted). Mr. Jackson does not now argue that those tickets were unjustly incurred or that the

Court erred in its analysis and recitation of those infractions, but instead argues that other courts

in this Circuit have granted sentence reductions even where defendants have incurred such

infractions. See Mot. for Reconsideration at 13-14.

       Mr. Jackson, however, raised precisely this argument in his original filings, where he

argued that “[t]he disciplinary record here should not stop the Court from ordering Mr. Jackson’s

release,” because he “already has been punished for all of those incidents,” and “consequences [for

his infractions] should not include subjecting himself to further risk to his health” in custody. See

Def.’s Suppl. to Mot. for Sentence Am. Pursuant to 18 U.S.C. §3582(c), ECF No. 554 at 5 (Dec.

14, 2020) (“Def.’s Suppl. Mot.”). Indeed, a number of the cases now offered by Mr. Jackson to




                                                 11
        Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 12 of 15




support his argument that “a poor record has not prevented courts within the Second Circuit from

granting numerous sentence reductions under 18 U.S.C. § 3582(C)(1)(A),” Mot. for

Reconsideration at 13 & n.12, were also cited in his prior filings. Compare id. with Def.’s Suppl.

Mot. at 4-5. The Court considered these cases then, and they do not warrant reconsideration now.

       The additional cases Mr. Jackson cites in his motion for reconsideration – namely, United

States v. Hancock, No. 3:12-cr-00015 (VAB), 2021 WL 71451 (D. Conn. Jan. 8, 2021), United

States v. Hargrove, No. 3:18-cr-0022-2 (VLB), 2021 WL 170836 (D. Conn. Jan. 19, 2021), and

United States v. Barton, No. 1:02-cr-00080-001, 2021 WL 237692 (D. W. Va. Jan. 25, 2021) –

also do not support reconsideration. See Mot. for Reconsideration at 13.

       First, even if they were persuasive, these additional cases are not “controlling” on this

Court. See Petersen, 2021 WL 217425, at *3. Moreover, they are factually dissimilar to the

circumstances here. In Hancock, for example, the Court explicitly observed that Mr. Hancock had

“received only one disciplinary ticket during his over nine years in federal prison,” with the most

recent ticket occurring “nearly two years” earlier and “follow[ing] what apparently were seven

years without incident.” 2021 WL 71451 at *7. In Hargrove, the court noted that the defendant

had already “served over 43 months of [his] 48[]months of imprisonment,” noting the “limited

duration remaining on [his] sentence,” and observed that though the defendant had “received

several disciplinary tickets while serving prior state sentences,” he had “received his last

disciplinary ticket before his arrest for the instant offense, meaning that he ha[d] served his current

sentence discipline-free.” 2021 WL 170836 at *7-8. Finally, in Barton, while the defendant had

“had numerous inmate disciplinary sanctions, one as recently as 2020, mainly for drug

possession,” the Court noted that Mr. Barton was “58 years old” and was “serving an effective life

sentence,” and ultimately chose to reduce Mr. Barton’s sentence to 300 months imprisonment in




                                                  12
        Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 13 of 15




part because the Court found that “the stacking of [his] . . . sentences, and their resulting disparate

severity,” was an extraordinary and compelling reason for release. 2021 WL 237692 at *2-3.

       Accordingly, reconsideration is not warranted on this basis.

           D. Reduction of Sentence

       Finally, Mr. Jackson argues that the Court did “not address[]” in its ruling and order the

option to “reduce but not eliminate a defendant’s prison sentence,” and now “should consider, at

least, a reduction that tracks the bottom of the Guidelines that would apply had the Court been able

to truly apply a 1:1 ratio and not had the obstacle of the 10-year minimum.” Mot. for

Reconsideration at 16-17 (quoting United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020)).

       The Government argues that such a reduction is not warranted on several grounds,

including that (1) “[Mr.] Jackson never sought such a reduction in his [original] motion, instead

stating only that he was seeking a sentence reduction to time served”; (2) his request for a partial

sentence reduction “undermines his concerns about COVID-19”; (3) “in any event, . . . a partial

reduction is not warranted in this case” given Mr. Jackson’s “disciplinary history (including his

recent infractions), offense conduct (including criminal conduct while on probation), and criminal

history, among other § 3553(a) factors”; and (4) “arguments about the 1:1 ratio were fully

presented to the Court at the time of sentencing and already provided some basis for the Court’s

below-Guidelines sentence.” Gov’t Opp’n at 11-12.

       The Court agrees.

       As an initial matter, Mr. Jackson did not raise the option of a partial sentence reduction in

his original motion for compassionate release. Indeed, Mr. Jackson specifically and solely

requested relief in the form of “amend[ing] the sentence to time served and amend[ing] the

conditions of supervised release as necessary, including to effectuate Mr. Jackson’s release to a




                                                  13
         Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 14 of 15




home . . . .”4 See Mot. for Release at 9. Therefore, Mr. Jackson’s argument that the Court should

“reduce but not eliminate” his sentence, made now for the first time, is not properly raised on

reconsideration. See United States v. Sharif, No. 3:13-cr-172 (SRU), 2020 WL 6488055, at *1 (D.

Conn. Nov. 4, 2020) (“A motion for reconsideration may not be used to ‘advance new facts, issues

or arguments not previously presented before the Court, nor may it be used as a vehicle for

relitigating issues already decided by the Court.” (quoting Conn. Comm’r of Labor v. Chubb Grp.

of Ins. Cos., No. 3:11-cv-00997 (AWT), 2013 WL 836633, at *1 (D. Conn. Mar. 6, 2013))).

        Moreover, as Mr. Jackson indicated, he specifically sought “relief from the Court so that

he can be released from the risks he faces in the prison system, particularly the additional medical

risks he would endure in contracting COVID-19.” Mot. for Release at 1. Mr. Jackson’s primary

arguments for relief under 18 U.S.C. § 3582 all relate to the ongoing COVID-19 pandemic. See

id. at 3-4 (describing how “[t]he pandemic’s impact on corrections facilities is an extraordinary

circumstance, especially for Mr. Jackson,”) (emphasis omitted); id. at 4-6 (describing Mr.

Jackson’s medical concerns in relation to COVID-19); id. at 7-8 (describing how the § 3553(a)

factors weigh in favor of release, arguing in particular that “[t]he overriding factor under § 3553(a)

that was not present at the time of sentencing is the COVID-19 pandemic and the serious risk it

presents to Mr. Jackson’s health and safety”).

        Given Mr. Jackson’s focus on COVID-19 in his initial motion for compassionate release,

his argument now that the Court should reduce Mr. Jackson’s sentence based on other factors

unrelated to COVID-19, such as the application of a 1:1 ratio, see Mot. for Reconsideration at 16-

17, belies his pandemic-related concerns. And to the extent his argument relies on the “more



4
 The first page of Mr. Jackson’s motion states that he is “mov[ing] for a sentence amendment,” but, to the extent
Mr. Jackson meant this to refer to an amendment different than immediate release, the motion makes no such
specific reference. See Mot. for Release at 1.


                                                        14
         Case 3:15-cr-00117-VAB Document 566 Filed 04/30/21 Page 15 of 15




punitive” conditions of custody created by the pandemic, these were previously articulated in his

original motion, see Mot. for Release at 8-9, and considered by the Court, see Order at 15-16.

         Further, as to the application of the 1:1 ratio, the Court made clear at sentencing that it had

considered Mr. Jackson’s arguments to this end and indicated that “using the 1-to-1 [ratio] now is

the more appropriate starting point when we have [a] disparity that has existed historically and that

[the Court] ha[d] done consistently for other defendants in this case.” Sent. Tr., ECF No. 477 at

42:1-7. As the Court stated, the 1:1 ratio “certainly [wa]s the basic reason for [the Court] varying

from the sentencing guideline scheme,” id. at 42:8-9, and the Court imposed a mandatory

minimum sentence of 120 months, below the Guidelines range. See id. at 49:12-23 (also declining

to apply “the additional two years that the government asked for”).

         Accordingly, because Mr. Jackson failed to raise this issue in his original motion and has

in any event failed to present any “intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice” that would require the

Court to now consider a partial sentence reduction, Virgin Atl. Airways, Ltd., 956 F.2d at 1255, the

Court will not reconsider its ruling and order on this basis.

   IV.      CONCLUSION

         For the reasons explained above, the motion for reconsideration is DENIED.

         SO ORDERED at Bridgeport, Connecticut, this 30th day of April, 2021.

                                                                  /s/ Victor A. Bolden
                                                                Victor A. Bolden
                                                                United States District Judge




                                                   15
